 COOPERS INTERNATIONAL UNIONCoopers InternationalUnion of North America,AFL-CIO,and Local UnionNo. 42,CoopersInternational Union of North America,AFL-CIOandIndependentStaveCompany,Inc.Cases17-CB-1105 and 17-CB-1137January 7, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn August 31, 1973, Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge onlyinsofar as they are consistent herewith.The General Counsel excepts to the failure of theAdministrative Law Judge to find 8(b)(1)(A) viola-tions by conduct antedating an informal settlementagreement and by the conduct of Respondents'agent,ErnestHigdon, postdating that settlementagreement. He also contends that the AdministrativeLaw Judge erred in ordering that the settlement bereinstated and in not recommending an appropriateremedial order.We agree with only so many of theGeneralCounsel's contentions as are indicatedbelow.On February 13, 1973, while leaving work, BettyKoehler, a nonstriking employee, was approached byErnest Higdon, president of Respondent Internation-alUnion, who was on the picket line. Higdon greetedKoehler with the words "hi scabby." After makingan obscene suggestion, Higdon told Koehler that "ifthis was [my] picket line [I] would bust [you] in themouth . . . . Bring your [old man ] around and I willbust him in the mouth."The Administrative Law Judge held that theseremarksbyHigdondidnotviolateSection8(b)(1)(A). He found that Higdon did not mean whathe said and that, consequently, his remarks constitut-edmere "picket line rhetoric."We disagree.Webelieve that the main thrust of the remarks readilysuggested physical violence, and that their threaten-ing nature was not negated, as the Administrative175Law Judge reasoned, by Higdon's failure to thencarry out his threat. Furthermore, these remarksemanated from the president of the InternationalUnion while on the picket line and were uttered inthe absence of any like statements or provocation bythe nonstriking employee. It may well have beenincredible to Koehler that she was in a position ofsafety because Higdon implied that this was not hispicket line. In any event, we perceive this "assur-ance" of Higdon as meaningless in view of the factthat the picket line was cosponsored by the Respon-dent International Union, and that he said it whilethere in his capacity as the highest official of thatorganization.Although we find an 8(b)(1)(A) violation where theAdministrativeLaw Judge did not, we are inagreement with his comment that in any event thisisolated incident did not furnish a sufficient basis toreopen the settlement agreement, particularly sincethiswas the only violation found against theRespondent Unions during a period of at least 5months of the strike, which extended from the dateof approval of the settlement agreement by theRegional Director on December 29, 1972, to the timeof the trial in May 1973, when the employees werestillon strike. SeeMedicalManors, Inc., d/b/aCommunity ConvalescentHospital and CommunityConvalescentEast,199NLRB 840, andThe LionKnittingMills Company,160 NLRB 801. However,unlike the Administrative Law Judge, we view theviolationherein as of sufficiently serious conse-quence, particularly since committed by the presi-dent of the Respondent International Union, towarrant a remedial order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that RespondentsCoopers International Union of North America,AFL-CIO, and Local Union No. 42, CoopersInternational Union of North America, AFL-CIO,Lebanon, Missouri, their officers, agents, and repre-sentatives, shall:1.Cease and desist from:(a)Restraining and coercing employees of theIndependent Stave Company, Inc., in the exercise oftheir right to refrain from joining or assisting theabove-designated labor organizations by threateningthem with violence.(b)Restraining or coercing employees in any likeor related manner in the exercise of their rights208 NLRB No. 41 176DECISIONSOF NATIONALLABOR RELATIONS BOARDguaranteed by the National Labor Relations Act, asamended.2.Take the following affirmative action necessaryto effectuate the policies of the Act:(a)Post at their respective business offices andmeeting halls copies of the attached notice marked"Appendix." ICopies of said notice, on formsprovided by the Regional Director for Region 17,after being duly signed by Respondent's authorizedrepresentatives, shallbe posted by Respondentsimmediately upon receipt thereof, and be maintainedby them for 60 consecutive days thereafter, inconspicuousplaces, including all placeswherenotices to members are customarily posted. Reasona-ble steps shall be taken by Respondents to insurethat said notices are not altered, defaced, or coveredby any other material.(b) Sign and mail sufficient copies of said notice tothe Regional Director for Region 17 for posting bythe Company at all locations where notices to itsemployees are customarily posted, if said Companyiswilling.(c)Notify the Regional Director for Region 17, inwriting, within 20 days from the date of this Order,what steps Respondents have taken to complyherewith.COOPERS INTERNATIONALUNIONOF NORTHAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)LOCAL UNION No. 42,COOPERS INTERNATIONALUNIONOF NORTHAMERICA,AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 616-Two Gateway Center, Fourth atState,KansasCity,Kansas 64101,Telephone816-374-4518.DECISION1In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board"APPENDIXNo'rICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain or coerce employees ofthe Independent Stave Company, Inc., in theirexercise of their right to refrain from joining orassisting ourUnion by threatening them withviolence.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed by the National LaborRelations Act.1By order issued simultaneously with the complaint,Cases 17-CB-1105and 17-CB-1137were consolidated2During the trial,par6(b)ofthe complaint was withdrawn and pars6(c) and (e) were dismissed.In his brief the General Counsel urges me toreconsidermy dismissal of par 6(e)and I have done so Havingreconsidered and having taken into account the General Counsel'sSTATEMENT OF THE CASEAI.vIN LIEBERMAN, Administrative Law Judge: The trialin this proceeding, with all parties except the chargingparty represented,was held before me in Lebanon,Missouri, on May 30 and 31, 1973. upon the GeneralCounsel's complaint dated April 17, 1973, issued pursuantto charges filed between October 17 and November 30,1972, in Case 17-CB-1105 and on February 21, 1973, inCase 17-CB-11371 by Independent Stave Company, inc.(Company), and Respondents' answer.2 In addition toalleging that respondents engaged in unfair labor practicesthe complaintsetsforth that on December 29, 1972, inCase 17-CB-1105, a settlementagreemententered into byRespondents3 was approved by the Regional Director forRegion 17 of the National Labor Relations Board(Regional Director) and that this approval was withdrawnon April 10, 1973. In their answer, Respondents not onlydeny the material allegations of the complaint, but alsoassert that the approval of the settlement agreement wasimproperly withdrawn.In general the issues litigated were whether Respondentsviolated Section 8(b)(1)(A) of the National Labor Rela-tions Act, as amended (Act).4 Particularly, the principalquestions for decisionare asfollows:arguments,Iam not persuadedthat the evidence offeredby the GeneralCounsel sufficientlyestablished the allegationsof par 6(e). Accordingly. Iadhere to my originalruling.3Respondents in Case 17-CB-1105 areidenticalto those in Case17-CB-11374 Set forthbelow are the relevantprovisions ofSec 8(b)(1) of the Act(Continued) COOPERS INTERNATIONAL UNION1.Is each respondent liable for unfair labor practicesallegedly committed by the other during a strike by bothagainst the Company?2.Assuming an affirmative answer to the foregoingquestion did respondents, before entering into the settle-ment agreement in Case l.7-CB-1105, violate Section8(b)(1)(A)of the Act by, as the complaint alleges,threatening, and taking various forms of reprisal against,nonstrikingemployees;and by blocking nonstrikingemployees from entering the Company's plant?3.Again assuming an affirmative answer to question 1,above, did Respondents, after entering into the settlementagreement in Case 17-CB-1105, violate Section 8(b)(1)(A)of the Act by referring to nonstriking employees in aderogatorymanner; by provoking an altercation with anonstriking employee; by making an obscene suggestion toa nonstriking employee; and by threatening to assault anonstriking employee and her husband?4.Was the approval of the settlement agreement inCase 17-CB-1105 properly withdrawn?Upon the entire record,5 upon my observation of thewitnesses and their demeanor while testifying, and havingtaken into account the arguments made and the able briefssubmitted,6 I make the following:FINDINGSOF FACT71.JURISDICTIONThe Company, a Missouri corporation, is engaged atLebanon, Missouri, in the manufacture and sale of barrels.During 1972, a representative period, the Company'sinterstate purchases and sales exceeded $50,000. Accord-ingly, I find that the Company is engaged in commercewithin the meaning of the Act and that the assertion ofjurisdictionover thismatter by the National LaborRelations Board (Board) is warranted.SiemonsMailingService,122 NLRB 81, 85.II.THE LABORORGANIZATION INVOLVEDCoopersInternationalUnion of North America,AFL-CIO (International)and Local Union No. 42,CoopersInternationalUnion of NorthAmerica, AFL-CIO(Local),Respondents in thisproceeding,are labororganizationswithin themeaning ofSection 2(5) of theAct.(b) It shall be an unfair practice for a labor organization or its agents-(1) to restrain or coerce (A) employees in the exercise of the rightsguaranteed in section 7Insofar as pertinent,Sec 7 providesSec7Employees shall have the right to self-organization, toform, loin, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all ofsuch activitiess Issued simultaneously is a separate order correcting obvious inadvert-ent errors in the stenographic transcript of this proceeding Included in thisorder are corrections sought by the General Counsel in a motion to whichno opposition was filed6Although all the arguments of the parties and the authorities cited by111.INTRODUCTION177Briefly, this case is concerned with alleged violations ofSection 8(b)(1)(A) of the Act by Respondents during astrike against the Company. Respondents' claimed unfairlabor practices, according to the complaint, occurredduring two time periods separated by a settlementagreement entered into by Respondents and approved bytheRegional Director. The complaint further asserts thatby their subsequent conduct Respondents violated thisagreement and that for thisreason itsearlier approval bythe Regional Director was withdrawn.TheGeneralCounsel contends that Respondents'postsettlement conduct, as well as that which preceded thesettlementagreement,violated Section 8(b)(1)(A) of theAct and that the former constituted sufficient basis for theRegionalDirector'saction inwithdrawing his approvalfrom the settlementagreement.The General Counselfurther contends that, in thecircumstancesof this case,eachRespondent is liable for unfair labor practicescommitted by the other.Respondents deny the commission of any unfair laborpractices, both before and afterthe settlement agreement.Since they had not engaged in any postsettlement viola-tions of the Act, Respondents' argument continues, theRegional Director's approval of thesettlement agreementwas improperly withdrawn. Finally, Respondents take theposition that the General Counsel has not established thateither is responsible for any unfair labor practice which,notwithstanding their denial, may have been committed bythe other.IV.PRELIMINARY FINDINGS AND CONCLUSIONS8A.History of CollectiveBargaining Between theCompanyand RespondentsIn 1955 Respondent International was certified by theBoard as the collective-bargaining representative of theemployees of the Company involved in this proceeding.9This certificate does not appear to have been revoked orsuperseded.10Notwithstanding that the certification was limited toRespondent International, the Company has recognizedRespondentsjointlyas the collective-bargaining represent-ativeof the employeesin the unitset forth in thecertificate.From the time of its certification, Respondentthem, whether appearingin their briefsor made orallyat the trial,may notbe discussedin this Decision,each has beencarefullyweighed andconsideredrRespondents'motion made at the conclusionof the trial, upon which Ireserved decision, is disposed of in accordancewith the findings andconclusions set forth in this Decision8The purposeof these findings is to furnish a frame of reference withinwhich to consider the factsrelating to Respondents'alleged unfair laborpractices and to theconclusionsto which theymay give riseTo the extentthat the contentionsof the parties relate specifically to the findings madehere, they will be treatedhere, althoughthey, as wellas the findings, mayagain be consideredin other contexts9 SeeIndependent Stave Company, Inc,148 NLRB 431, 434is In 1968Respondent International was certifiedby theBoard for aunit of the Company's employeesnot included in the first certificate SeeIndependent Stave Company,175 NLRB 156 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternationalhas bargained with the Company andRespondent Local has participated in the negotiations.11At no material time has there been a collectiveagreement in effect between the Company and Respon-dents covering the employees here concerned, the last suchcontract having expired on June 30, 1972. Since thenRespondents and the Company have engaged in negotia-tions for a new contract.B.The StrikeOn September 18, 1972, during the foregoing negotia-tions between Respondents and the Company, Respon-dents struck the Company. This strike, accompanied bypicketing, was still in progress at the time of the trial.12At intervals since the beginning of the picketing, officersof each Respondent have been at the picket line. Whilethere, they have given instructions to the pickets as to themanner in which the picketing was to be carried on.From time to time since the strike's inception,meetingshave been held at which the striking employees wereinformed by representatives of Respondents of the prog-ress ofRespondents' negotiations with the Company. Atone such meeting, conducted in mid-October 1972, thefinancialsecretaryofRespondent Local and a vicepresident of Respondent International were in attendance.At about the same time, the same two union officersvisited the home 6° an employee who had abandoned thestrike for the purpose of persuading him to rejoin it andresume picketing. In addition, in this connection, onFebruary 13, 1973, the president of Respondent Interna-tional,engaged in similar efforts regarding two otheremployees who had also abandoned the strike.C.The Liability of Each Respondent for ConductEngaged in by the Other During the StrikeBriefly summarizing the findings contained in theprevious two sections of this Decision, it appears thatRespondent International was certified as the collective-bargaining representative of employees of the Company;that after the certification the Company recognized bothRespondents jointly as the bargaining agent of thoseemployees, that as such joint agent both Respondents havebargained with the Company for many years; that sinceJune 30, 1972, the date on which the last contract betweenRespondents and the Company expired, both Respondentshave negotiated with the Company for a new contract; thatboth Respondents struck the Company during the courseof these negotiations, obviously for the purpose of bringingtheCompany to terms; that, during the strike, bothRespondents mfoirmed employees of the progress of theirnegotiationswith the Company; and that both Respon-dents sought to persuade employees who had gone back towork to rejoin the strike. It further appears that officers ofeachRespondent have given instructions to picketsconcerning the manner in which the picketing, which hasbeen in progress since the inception of the strike, should beconducted.In view of the foregoing, I find that the strike and itsattendant picketing constituted a joint venture engaged inby both Respondents in support of a common objective;namely, the procurement of an acceptable collectiveagreement from the Company.Miami Plating Co., 144NLRB 897, 903. This being so, I conclude, in agreementwith the General Counsel, that each Respondent is liablefor any unfair labor practices which may have beencommitted by the other during the course of the strike.TennesseeWheel and Rubber Company,,166 NLRB 165,167.D.TheSettlement AgreementAs earlier noted, between October 17 and November 30,1972, the Company filed charges in Case 17-CB-1105alleging violations of Section 8(b)(1XA) of the Act byRespondents. On December 27, 1972, Respondents enteredinto an agreement in settlement of those charges wherebythey undertook to refrain from conduct proscribed bySection 8(b)(1)(A).13 This agreement was, 2 days later,approved by the Regional Director.On February 21, 1973, the Company, in Case17-CB-1137, filed a charge alleging that Respondents hadengaged in postsettlement violations of Section 8(b)(1)(A)of the Act. On April 10, 1973, the Regional Director'sapproval of the agreement settling the charges in Case17-CB-1105 was withdrawn. This was followed by theissuance of the instant complaint alleging as unfair laborpractices not only Respondents' conduct since the settle-ment agreement, but also their prior conduct.The law concerning the circumstances warranting thesettingasideof a settlement agreement and givingconsideration to presettlement conduct as evidence ofviolations of the Act is clear. "It is the Board's establishedpracticenot to consider as evidence of unfair laborpractices conduct of a Respondent antedatinga settlementagreement, unless the Respondent . . . has engaged inindependent unfair labor practices since the settlement." 14Furthermore, where there is only an isolated postsettle-ment unfair labor practice or where there is an absence ofsubstantial unlawful conduct following a settlement agree-ment,the settlement agreement will not be set aside and nofindingswillbemade concerning the presettlementconduct.Medical Manors, Inc. etc.,199 NLRB 1093;LionKnitting Mills Company,160 NLRB 801, 804.With these precepts in mind the allegations of thecomplaint dealing with Respondents' asserted postsettle-ment violations of the Act will be considered. Should itdevelop that these allegations are not well founded, noconsideration will be given to the complaint's avermentsconcerning Respondents' presettlement conduct.11SeeIndependentStaveCompany, Inc.,148 NLRB 431. 434.12As stated earlier, thetrial in this proceeding was held on May 30 and31, 1973.13Thesettlement agreement,in evidenceas G. C. Exh. 11, recites that"by entering into this agreement[Respondents do] not admit any violationof the..Act."14LarranceTankCorporation,94NLRB 352,353.TheBoard'smodification of itsLarrance Tankdoctrine appearing in Joseph'sLandscap-ing Service,154 NLRB 1384,enfd.389 F.2d 721(C.A. 9. 1968).has noapplicability here. COOPERS INTERNATIONAL UNION179V. 'IHEALLEGED UNFAIR LABOR PRACTICESA.Facts ConcerningRespondents'AllegedPostsettlement Violationsof the Act'-,The complaint alleges that on February 13, 1973, twoincidents took place. each involving a different employee,during the course of which several violations of Section8(b)(l)(A)of the Act were committed. My findingsconcerning these events are set forth below.1.The Betty Koehler incidentIn December 1972, after discussing the matter with herhusband, Betty Koehler abandoned the strike. As she leftthe Company's plant upon the completion of her work onFebruary 13, 1973, Koehler was approached by ErnestHigdon, president of Respondent International, who wasat the picket line in front of the building.Greeting Koehler as "hi scabby," Higdon asked her whyshe had returned to work. Koehler replied that she haddone so because she "needed the money." In response,Higdon, using gutter language, suggested an obscenemanner in which Koehler's husband "could make somemoney."Higdon followed this by telling Koehler "if this was [my]picket line [I] would bust [you] in the mouth. Bring your[husband] around and I will bust him in the mouth."2.The Emory Savage incidentSome minutes later, Emory Savage, who, like Koehler,had returned to work during the strike, came out of theCompany's building. Ernest Higdon, the president ofRespondent International, who was still at the picket line,intercepted Savage and tried to persuade him to rejoin thestrike.Being unsuccessful in this, Higdon told Savage that hisworking while "other people are out here on the picket line, .. makes [him] a scab." Thereupon, Savage hit Higdonwith sufficient force to cause him to fall to the ground.After striking Higdon, Savage, seemingly by way of aboast, announced to Koehler, who, although still in thevicinity,apparently had not witnessed the encounterbetween Savage and Higdon, that he "just knocked Higdonout into the street." 1615 It will be remembered that the settlement agreement was entered intoon December 27, 1972, and approved by the Regional Director 2 days later15My findings concerning the Koehler-Higdon and the Savage-Higdonincidents are based upon,and the quotations appearing in the text are takenfrom. undenied testimony given by Koehler and Savage.17As has earlier been noted, Respondents' strike against the Companystarted on September 18, 1972, and was still in progress on May 31, 1973rs InIV.LRRB v LongviewFurnitureCompany,206 F 2d 274 (C A 4.1953), the court of appeals did not agree with the Board and remandedLongview Ifor further consideration"[F]or reasons which," the Boardstated,"are not pertinent to the ultimate decision in Ithe] case"the Boarddecided to accept the remand and not seek Supreme Court review of thedecision of the court of appeals. In doing so, however, the Board made itplain that it had not departed from the precepts it laid down inLongview Iand that it would "apply the principle laid down by the court in its decisionas the rule of law for this case only."Longview Furniture Company,110NLRB 1734, 1738(Longview II).isThe "utterances" to which the Board made reference inLongview Iincluded "trash." "scabs," "damn bitch," "scabby son of a bitch." and otherB.Contentions and Concluding Findings ConcerningRespondents'PostsettlementViolationsof the ActA usual concomitant of a strike is the use of abusive andintemperate language by workers on both sides of theeconomic dispute. Also usual is name-calling, includingreferences to nonstrikers by strikers as scabs and othermore invidious and opprobrious terms. This appears to beespecially truewhere composures have become morefrayed than they normally would be as the result of a longdrawn-out strike, such as is the situation here.17Concerning this phenomenon the Board stated inLongview Furniture Company,100 NLRB 301, 304(Long-view I ),that the language of striking employees, even if"neither polite nor moderate, must be regarded as anintegral and inseparable part of their picket and strikeactivity, for which the Act affords them protection." 18 Tothis the Board added:Although the Board does not condone the use ofabusive and intemperate language,itiscommonknowledge that in a strike where vital economic issuesare at stake,striking employees resent those who crossthe picket line and will express their sentiments inlanguage not altogether suited to the pleasantries of thedrawing room or even to courtesies of parlimentarydisputation.Thus,we believe that to suggest thatemployees in the heat of picket-line animosity musttrim their expression of disapproval to some point shortof the utterances here in question,would be to ignorethe industrial realities of speech in a workaday worldand to impose a serious stricture upon employees in theexercise of their rights under the Act.19Following the rationale ofLongview I,the Board inChas.WeinsteinCompany, Inc.,123NLRB 590, 591-592, al-though again stating that it did not condone the use of"vile and obscene language by strikers . . . in or about thepicket line," refused to find that such conduct violatedSection 8(b)(1)(A) of the Act.20In view of the foregoing, while, like the Boardin similarsituations, I do not condone the obscenity addressed toKoehler, a nonstriking employee, by Higdon. the presidentof Respondent International, I do not find it to have beenviolative of Section 8(b)(1)(A) of the Act.21 Nor do I findviolative of Section 8(b)(1)(A) Higdon's use of the wordlike epithetsLongview 1, supra, p336.20 InWeinsteinthe "vile and obscenelanguage" whichthe Board did notfind to havebeen violativeof Sec 8(b)(1)(A) consisted, among others, of thefollowingterms "scabs," "tramps," "bastards." "whore," "sluts," "skunks,"and "whoremasters."Weinstein,suprapp. 602-603.2iOn brief the General Counsel argues that Higdon's "grossremarks.constitute[d].an assault"upon Koehler. This contention isfarfetchedand finds nosupportin the casescited by the General CounselThus, inDaily Press, inc,188 NLRB 475. an employee disfavored by aunionwas physicallyassaulted in the plant in whichhe worked by unionadherents. InGimbel Brothers,Inc,100NLRB 870, 877,union agentsinvaded a retailstore andcreatedsuch chaos that clerks were unable to tendtocustomersThe Boardheld thatthis typeof "harassment of salespersonnel on the selling floors .even thoughitwas unattended by . .actual physicalobstruction"was as effective in causingthem to stop workas placing"gags overtheirmouthsfor pinioning]theirarms" would havebeen.Accordingly,the Boardfoundthat Sec. 8(b)(I)(A) had been violatedInGimbelBrothers,however, the Boardspecificallypointed out that whatthe union agents did in the storewas "verydifferent from mere moral(Continued) 180DECISIONS OF NATIONAL LABORRELATIONS BOARD"scabby"ingreetingKoehler,or his calling Savage,another nonstrikingemployee,a "scab."YankeeTrader,Inc., etc.,191NLRB 528;Chas.WeinsteinCompany, Inc.,123NLRB590,602-603;PerryNorvellCompany,80NLRB 225,242;Sunset Line and Twine Company, 79NLRB 1487,1505.Next to be considered are the complaint's allegationsconcerning an "altercation," assertedly provoked byHigdon, the president of Respondent International, whichtook place during his encounter with Savage, In thisregard, the General Counsel argues that the "altercation"restrained and coerced Savage in the exercise of his right,guaranteed in Section 7 of the Act, to refrain fromsupporting Respondents' strike and was, therefore, viola-tive of Section 8(b)(I)(A) I do not agree.Regardless of who, or what, provoked the "altercation,"itdid not consist of an attack upon Savage by Higdon. Itconsisted, rather, of an attack upon Higdon by Savage,followed by Savage's boastful announcement that he had"just knocked Higdon out into the street."Taking into account all the evidence concerning thismatter, including the fact that in the "altercation" Savage,not Higdon, was the aggressor, I cannot adopt the GeneralCounsel's argument that the "altercation" coerced orrestrainedSavage in his Section 7 right to abandonRespondents' strike.Accordingly, I conclude that, the"altercation" was not violative of Section 8(b)(1)(A) of theAct.The remaining postsettlement unfair labor practicealleged in the complaint is the threat uttered by Higdon,thepresidentofRespondent International, to "bust[Koehler, a nonstriking employee, and her husband ] in themouth."Considered in context, it is obvious that Higdon did notmean what he said. Had Higdon really intended to hitKoehler because she had forsaken the strike it seems to methat he would not have threatened to do so, but would havepressureorallyexerted upon nonstriking employees by a picketline at aplant entrance" (Emphasis supplied.) If nothingelse inGimbel Brothersdifferentiates it from the case at bar, the last sentence does22 1 have given consideration to the result which would have followedhad I come to a contrary conclusion concerning the threat made by Higdon,the president of Respondent International Had I found it to have been anunfair labor practice, it would have been the only one committed bydone so right then and there. Under similar circumstances,a more serious threat, whose effectuation was likewise notintended,was regarded as mere "picket line rhetoric."N L. R B. v. Hartmann Luggage Company,453 F.2d 178,185 (C.A. 6, 1971).1conclude, therefore, that Higdon's threat to Koehlerdid not violate Section 8(b)(I)(A) of the Act.Having found that Respondents engaged in no postset-tlement unfair labor practices, findings concerning thepresettlement unfair labor practices alleged in the com-plaint may not be made.Vermeer Manufacturing Company,187 NLRB 888, 892. Accordingly, I shall recommend thatthe complaint be dismissed and that the Regional Direc-tor's approval of the settlement agreement, improvidentlywithdrawn under the circumstances, be reinstated.22Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.The Company is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) of the Act.2.Respondents are labor organizations within themeaning of Section 2(5) of the Act.3.Each Respondent is liable for unfair labor practiceswhich may have been committed by the other during thestrike against the Company carried on by Respondents.4.Respondents did not engage in any unfair laborpractices after December 27, 1972, the date they enteredinto an agreement, approved by the Regional Director onDecember 29, 1972, settling the unfair labor practicesalleged in the charges filed in Case 17-CB-1105.5.The Regional Director's approval of the settlementagreement described in Conclusion of Law 4, above, wasimprovidently withdrawn.[Recommended Order omitted from publication.]Respondentssince enteringinto thesettlement agreementBeing, thus,isolated,itwould nothave warranted the entry ofa remedialorder.Twin-KeeManufacturing Co, inc,130 NLRB 614, 616 Nor, in view of itsisolation and obvious insubstantiality, would it have justified setting asidethe settlement agreementMedical Manors, Inc, etc,199 NLRB 840.LionKnitting Mills Company.160 NLRB 801. 804